UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8112



HOSAM MOHAMMED ZAKARIA,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-91-181-A)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hosam Mohammed Zakaria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hosam Mohammed Zakaria appeals the district court’s order

denying his motion to reconsider the denial of his Fed. R. Civ. P.

60(b) motion. We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm the

order of the district court.   Zakaria v. United States, No. CR-91-

181-A (E.D. Va. Dec. 6, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and would not aid the decisional

process.




                                                           AFFIRMED




                                 2